Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on August 25, 2021
Claims 1 – 7, 9- 17 & 19 -22 are pending.
Claims 1, 3, 7, 10, 11, 13, 17, and 20 are currently amended.
Claims 8 and 18 are cancelled. 
Claims 21 – 22 are new. 
Claim 4 - 6, 14 - 16, & 21 - 22 are objected to. 
Claims 1 - 3, 7, 9 - 13, 17 & 19 -20 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Claims 4 - 6, 14 - 16, & 21 - 22 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 - 3, 7, 9 - 13, 17 & 19 -20 under 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1 and 11, Applicant argued in substance that (1) the newly added limitations: 
“the assembly line includes at least a first device and a plurality of secondary devices,” “the plurality of secondary devices are subsequent to the first device,” “the first device in the assembly line and prior to the plurality of secondary devices,” and “the model simulates the plurality of secondary devices” are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Eryurek teaches: in paragraph [0011] that the assembly line includes at least a first device and a plurality of secondary devices; in paragraph [0011]  that the plurality of secondary devices are subsequent to the first device; in paragraphs [0009], [0011] and [0013] that the first device in the assembly line and prior to the plurality of secondary devices; and in paragraphs [0009] and  [0011] –[0012] that the model simulates the plurality of secondary devices; Therefore, Eryurek teaches the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1, and 11, are also respectfully traversed by Examiner based on the reasons recited above.
 



NEW REJECTIONS DUE TO AMENDMENT: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 –3, 9 - 13 & 19 -20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eryurek (US Pub. 2003/0045962).

Regarding claim 1, Eryurek teaches:
a computer device comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to (Abstract): 
store, in the at least one memory device, a model for simulating a portion of an assembly line (Fig 2, module 70; paras [0009] & [0013]), 
wherein the assembly line includes at least a first device and a plurality of secondary devices, wherein the plurality of secondary devices are subsequent to the first device (Fig 1, para [0011]); 
receive scan data of a first inspection of a product being assembled, wherein the first inspection is positioned at a first inspection station in the assembly line subsequent to [[a]] the first device in the assembly line and prior to the plurality of secondary devices (Fig 1, paras [0011] – [0012]);
 execute the model using the scan data as inputs to generate a final profile of the product, wherein the model simulates the plurality of secondary devices (para [0013]); 
compare the final profile to one or more thresholds (para [0009]; claim 1; see also claim 7); 
determine if the final profile exceeds at least one of the one or more thresholds (para [0009]; claim 1; see also claim 7); and
 if the determination is that the final profile exceeds at least one of the one or more thresholds, cause the first device to be adjusted (para [0009]; claim 1; see also claim 7).

Eryurek specifically teaches (underlines and red boxes are added by the Examiner for emphasis):



    PNG
    media_image1.png
    742
    1212
    media_image1.png
    Greyscale


[0009] With this configuration, it is difficult to control product quality which is typically
measured at the output of the process. The process output may be hundreds of feet away from

which is out of specification is discarded. Further, due to the dead time associated with the
disparate locations between sensors and actuators, the control system cannot tolerate high gain
in the control loop. With the present invention, a model is used to model the output of the
process based upon one or more process variables measured at one or more locations along the
process. The output of the model can be indicative of a quality measurement which related to
the quality of the output product which will be obtained if the current process setpoints or
control algorithms are not changed. Thus, the model is used to provide an inferred
measurement related to a modeled product output. Based upon this inferred measurement
related to the "quality" of the process output, the up stream process setpoints or control
algorithms can be adjusted accordingly. In a more advanced embodiment, the information from
the model can be used to coordinate distributed control algorithms which communicate on
local process control loops in which control elements are controlled based upon local surrogate
measurements.

[0013] Pursuant to one embodiment of the invention, FIG. 2 is a simplified block diagram of
control system 40 used, for example, in the process illustrated in FIG. 1. The control system
can couple to process devices (sensors or control elements) through one or more process
control loops 41. Example control loops include two-wire loops such as 4-20 mA loops, loops
in accordance with the Fieldbus standards, HART standards and others. Control system 40
includes a controller 60 which receives a setpoint 62 and provides a control signal output to a
control element, such as one of the control elements illustrated in FIG. 1. In accordance with
the present invention, control system 40 includes a process model 70 which receives a process
variable sensor input 72 and provides a modeled product output 74 to controller 60. As

the modeled product output 74 and the setpoint 62. The controller 60 can operate using any
control algorithm including neural networks, regressive learning techniques, fuzzy logic, rules,
any type of proportional integral and/or derivative control, etc. The present invention is not
limited to the particular algorithm or technique implemented in a controller which is used to
process the modeled product output. Controller 60 can receive other setpoints 76 and one or
more process variables 78 and the control signal output 64 can be a function of these additional
inputs. Model 70 can provide the modeled product output 74 as a function of other process
signals 80. Examples of other process signals include other process variables, process
setpoints, control signals, information related to the type or operation of a particular process
sensor or control element, date or time information or any other information related to the
operation of the process. The model can be preconfigured or can be generated using learning
techniques such as that provided through the use of a neural network.


    PNG
    media_image2.png
    584
    1173
    media_image2.png
    Greyscale


[0011] FIG. 1 is a simplified diagram showing one aspect of a paper sheet fabrication process.
In this simplified embodiment, a vacuum pump 12 is coupled to a reservoir 14 through an
adjusting valve 16. A receiving chamber 18 couples to the reservoir 14 through a fast acting
valve 20 and is configured to receive a supply of paper sheets 22 through a manufacturing
process. A drain valve 24 is configured to drain the reservoir 18. A pressure sensor 30, flow
sensor 32 and temperature sensor 34 are configured to measure the pressure, flow rate and
temperature associated with chamber 18. Information from sensors 30, 32 and 34 are provided
to control system 40 which operates in accordance with the present invention.

[0012] In operation, control system 40 has at least one process variable input configured to
receive a process variable from a process variable sensor such as sensors 30, 32 or 34. Sensors
30, 32 and 34 can be process variable transmitters coupled to a process control loop such as a
two wire process control loop. As discussed below, control system 40 includes a process model
and controls the quality of the paper produce manufactured by the process based upon an
output from the model and a setpoint. This control is achieved by controlling a control element
such as drain 24, fast acting valve 20 or adjusting valve 16. In the process illustrated in FIG. 1,
paper sheets are received in receiving chamber 18 and are dried through the operation of drain
24 and vacuum supplied by vacuum pump 12. Excess liquid is collected in reservoir 14. The
particular setpoints of the process used to dry the paper 22 can detrimentally effect the quality
of the paper produced by the process.

1. A control system for controlling a process for making paper or paper pulp having a process
product output at an end of the process, comprising: a process variable sensor input configured
to receive a process variable related to the process for making paper or pulp paper sensed by a
process variable sensor which provides a process variable output; a control element output
configured to provide a control signal to a control element which controls the process in
response to the control signal; a process model having model product output which is a model
representation of the process product output in response to the sensed process variable; a
product output setpoint representative of a desired process product output; and a controller
configured to compare the product output setpoint to the modeled product output and
responsively provide the control signal to the control element.

Regarding claim 2, Eryurek teaches all the limitations of claim 1.
Eryurek further teaches wherein: 
the at least one processor is further programmed to generate the model for simulating a portion of an assembly line based on a plurality of inspection data of that assembly line (Fig 2, module 70; paras [0009] & [0013]).

Regarding claim 3, Eryurek teaches all the limitations of claim 2.
Eryurek further teaches wherein: 
the assembly line includes a second inspection station subsequent to a second device of the plurality of secondary devices of the assembly line, and wherein the model generates the final profile of the product, which simulates an actual profile of the product upon reaching the second inspection station (Fig 2, module 70; paras [0009] & [0013]).

Regarding claim 9, Eryurek teaches all the limitations of claim 1.
Eryurek further teaches wherein the at least one processor is further programmed to: 
generate one or more adjustments to first device based on the comparison of the final profile to one or more thresholds and the model (para [0009]; claim 1; see also claim 7); and
transmit the one or more adjustments to at least one of a user and the first device (para [0014]).

Regarding claim 10, Eryurek teaches all the limitations of claim 1.
Eryurek further teaches wherein:
if the determination is that the final profile does not exceed at least one of the one or more thresholds, the at least one processor is further programmed to (para [0009] & [0013]; claim 1; see also claim 7 & para [0010]): 
analyze a plurality of prior inspections to determine a trend associated with the first device; predict if a subsequent inspection of a subsequent product may exceed at least one of the one or more thresholds based on the trend (para [0009] & [0013]; claim 1; see also claim 7 & para [0010]); and 
adjust the first device based on the trend to prevent the subsequent inspection from exceeding the at least one of the one or more thresholds (para [0009] & [0013]; claim 1; see also claim 7 & para [0010]).

Regarding claims 11 - 13 & 19 - 20, Eryurek teaches the computer device. Therefore, Eryurek teaches the method for analyzing an assembly line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek (US Pub. 2003/0045962), in view of Shen (US Pub. 2008/0140590).

Regarding claim 7, Eryurek teaches all the limitations of claim 1.
but, Eryurek does not explicitly disclose wherein:  
the product is a semiconductor wafer, wherein the first device is a grinder, and wherein the first inspection station includes a nanotopography measurement device .

     However, Shen teaches: 
	the product is a semiconductor wafer, wherein the first device is a grinder, and wherein the first inspection station includes a nanotopography measurement device (Shen: para [0015]).

Shen specifically teaches (underlines are added by the Examiner for emphasis):
 [0015] FIG. 1 is a diagram of an embodiment of a process control integration system 1000 comprising
a supervisor controller 1100, a model/specification database 1200, an instruction map database 1300,
a wafer acceptance test (WAT)/specification database 1400, a control station preferably including a
graphical user interface (GUI) 1500, a manufacturing execution system (MES) 1600, process control
systems (PCSs) 1700a to 1700c and 1910a to 1910c, and tools 1900a to 1900c. The tool may be a
fabrication tool or a metrology tool. Fabrication tools typically perform a single wafer fabrication task on
the wafers in a given lot. A fabrication tool may, for example, perform patterning, forming, doping or
heat treatment operations. Fabrication tools may embed PCSs. The embedded PCSs are capable of
communicating with external apparatuses, such as the supervisor controller 1100, the MES 1600 and
similar. It is to be understood that PCSs may be external systems outside of the fabrication tools. The

etching, implanting, or similar, based on multiple process models, input targets and tolerance ranges.
One or more wafers processed by a fabrication tool are sent to a metrology tool to acquire metrology
data. The metrology data corresponds to a variety of physical or electrical characteristics of the
devices formed on the wafers. Metrology data may comprise line widths, trench depths, sidewall
angles, thicknesses, resistance, and similar. During integrated circuit fabrication, for example, various
test structures are fabricated on a wafer to extract information on the process and device performance
for fault analysis. WAT data is generated by electrical measurements of these test structures, such as
resistance, voltage or the others, after the entire fabrication process is complete. A line width is
measured using an electron beam (e-beam). The e-beam measurement may also be CD scanning
electron microscope (CD-SEM) measurement. The metrology data may be stored in the WAT/history
database unit 1400. The model/specification database 1200, instruction map database 1300,
WAT/history database 1400, and/or control station 1500 may be integrated into the supervisor
controller 1100, or may be resident in isolated computer hosts (servers). The fabrication tool or
metrology tool may communicate with the supervisor controller 110 via an equipment interface (EI),
such as 1800a, 1800b or 1800c. The EIs comprise software services compliant with 300 mm
semiconductor equipment and material international (SEMI) E133 standards specifying transport
protocol, message format and functionality. The SEMI E133 standard defines inline PCS architecture
interfaces for run-to-run (R2R) control, FDC (fault detection and classification) and SPC (statistical
process control) capabilities. The,top-level controller, supervisor controller 1100, monitors, manages
and coordinates various types of PCSs to integrate process control. Note that the PCSs may be
provided by various tool vendors. The supervisor controller 1100 may directly communicate with PCSs
and EIs via TCP/IP (Transmission Control Protocol/Internet Protocol). The EI may communicate with
tools via SECS (SEMI Equipment Communications Standard) protocol.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Eryurek to incorporate the teachings of Shen because the claimed invention is merely a simple substitution of equivalent elements for another to obtain predictable results. Specifically, Eryurek taught wherein the product is a paper, wherein the first device is a receiving chamber, and wherein the first inspection station includes a sensor device. On the other hand, Shen taught wherein the product is a semiconductor wafer, wherein the first device is a grinder, and wherein the first inspection station includes a nanotopography measurement device. Further, the substituted components of Shen, as well as their functions, were known in the art. Therefore, the claimed invention would have been obvious because the substitution of three known elements for another would have yielded predictable results to one of the ordinary skill in the art.  

Regarding claims 17, modified Eryurek teaches the computer device. Therefore, modified Eryurek teaches the method for analyzing an assembly line.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 
Masuda (US Pub. 20200/033842):  teaches modeling a grinding machine. 
Strang (US Pub. 2005/0071037):  teaching using a simulation to model a semiconductor processing tool. 
Kotan (US Pat. 4,901,242):  teaches simulating subsequent devices. 
David (US Pub. 2016/0148850):  teaches adjusting upstream processes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        12/22/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115